W. H. Cook, J.,
delivered the opinion of the court.
This action is by Willie McLaughlin, a minor, through his next friend, against E. W. Fagan and others for damages for personal injuries alleged to have been sustained by him while assisting in the operation of a dangerous piece of machinery known as an edger, and from a judgment for three hundred dollars against E. W. Fagan and Jim Campbell plaintiff prosecuted this appeal.
Appellant was a minor, about fifteen years of age at the time of the injury sustained,, and was employed to -work in and about the sawmill of appellee, E. W. Fagan. It appears that his regular work was handling lumber, but on account of a shortage of labor he was sometimes called upon to do other things in and about the mill. At the *122time plaintiff was injured be was assisting in tbe operation of a machine commonly called an edger, and there is evidence that he had been so employed for about two days prior to the injury, and that the foreman, Campbell, had full knowledge of the fact that he Avas so employed, and that this foreman had directed plaintiff to assist in the operation of this machine. Plaintiff was inexperienced in the operation of this machine, and the foreman, Campbell, denied that he directed him to work around the edger, or that he saw him working there, or had any knoAvledge of the fact that he was so employed.
A strip or piece of lumber became fastened near the saws of the edger, and while appellant was trying to extract this piece of lumber his coat sleeve was caught by the saws and his right arm was drawn onto the saws, and the arm was so cut arid mangled from the elbow to the hand as to make it necessary to amputate it above the elboAV.
The case was submitted to the jury under instructions correctly announcing the law, and the jury resolved the question of liability in favor of appellant, but returned a verdict for only three hundred dollars. As compensation for the loss of an arm and the pain and suffering of appellant, this verdict is grossly inadequate, and evinces passion, prejudice, or disregard of the testimony on the part of the jury, and we do not think it should be permitted to stand.
The judgment of the lOAver court is therefore reversed in so far as it adjudges the amount of damages to be recovered, but in all other respects will remain in full force' and effect, and the cause is remanded for the purpose only of adjudging the amount of damages to be recovered by appellant.

Reversed and remanded.